DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on June 14, 2022, claim 1 was amended, and new claim 15 was added. Claims 1-15 are currently pending in this application.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dubrenat et al. (Dubrenat, US 2014/0376075).
Re Claim 1: As shown in Figs. 2a-2d, Dubrenat discloses an optical device having comprising: 
an optical film, wherein the optical film comprises comprising first and second base films 1 disposed to face each other; and a light modulation layer 4 between the first and second base films 1,
wherein a first electrode layer 2/8 and a second electrode layer 2/8 are formed on surfaces of the first and second base films 1 respectively that face each other, 
wherein each electrode layer 2/8 comprises a first region (portion of electrode layer 2 opposite to the light modulation layer 4) configured to apply an electric field to the light modulation layer 4, and a second region (edge portions of electrode 2 and electrode 8 beyond the light modulation layer 4) configured to connect to an external power source (via electrical connector 7 in Fig. 2d) to supply power to the first region for applying the electric field,
wherein the second region is patterned into a region A (edge portion of electrode 2 beyond the light modulation layer 4) electrically connected to the first region and a region B (electrode 8) not electrically connected to the first region, and
wherein the region A formed on the first base film 1 and the region A formed on the second base film 1 are disposed so as not to face each other (Fig. 2c), wherein each electrode layer 2/8 is scribed to form the regions A and B (Fig. 2a, and paragraph 52).
Re Claim 2: The optical device according to claim 1, wherein the second region 8 surrounds the first region as shown in Fig. 2a.
Re Claim 3: The optical device according to claim 1, further comprising a sealant 5 attaching the first and second base films 1 to each other, wherein the sealant 5 is present at boundaries of the first and second regions of the base films 1 as shown in Figs. 2c and 2d.
Re Claim 4: The optical device according to claim 1, wherein the region A is connected to the external power source 7 as shown in Fig. 2d.
Re Claim 15: As shown in Figs. 2a-2d, Dubrenat discloses an optical device, comprising an optical film, wherein the optical film comprises first and second base films 1 disposed to face each other; and a light modulation layer 4 between the first and second base films 1,
wherein a first electrode layer 2/8 and a second electrode layer 2/8 are formed on surfaces of the first and second base films 1 respectively that face each other (Figs. 2a and 2b),
wherein each electrode layer 2/8 comprises a first region (portion of the electrode 2 opposing to the light modulation layer 4) configured to apply an electric field to the light modulation layer 4, and a second region (edge portion of the electrode 2 and electrode 8 beyond the light modulation layer 4) configured to connect to an external power source (via electrical connector 7) to supply power to the first region for applying the electric field,
wherein the second region is patterned into a region A (edge portion of the electrode 2 beyond the light modulation layer 4) electrically connected to the first region and a region B (electrode 8) not electrically connected to the first region,
wherein the region A formed on the first base film 1 and the region A formed on the second base film 1 are disposed so as not to face each other (Figs. 2b and 2c),
wherein the region A formed on the first base film 1 and the region B formed on the second base film 1 are disposed so as to face each other (Figs. 2b-2d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrenat et al. (Dubrenat, US 2014/0376075) in view of Hagiwara (US 2019/0162991).
Re Claim 5: The optical device according to claim 1:

Dubrenat does not disclose that the light modulation layer is an active liquid crystal layer comprising a liquid crystal host and an anisotropic dye guest and configured to switch between at least two differently oriented states.
As shown in Figs. 20A and 21A, Hagiwara discloses a light modulation cell 22 comprising an active liquid crystal layer comprising a liquid crystal host 62 and an anisotropic dye guest 61 and configured to switch between at least two differently oriented states (light shielding state and light transmitting state) (paragraphs 204-206).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a light modulation layer being an active liquid crystal layer comprising a liquid crystal host and an anisotropic dye guest and configured to switch between at least two differently oriented states in order to obtain a variable transmittance liquid crystal element.
Re Claim 6: The optical device according to claim 5, wherein Hagiwara discloses that the differently oriented states comprise a vertically oriented state (Fig. 21A) and a horizontally oriented state (Fig. 20A).
Re Claim 8: The optical device according to claim 6, as shown in Figs. 20A and 20B of Hagiwara, further comprising a linear polarizer 41, wherein the linear polarizer 41 is disposed so that an angle formed by an average optical axis of the active liquid crystal layer at the horizontally oriented state and a light absorption axis A of the linear polarizer 41 is 90 degrees, which is in a range of 80 degrees to 100 degrees or 35 degrees to 55 degrees.
Re Claim 7: The optical device according to claim1, as shown in Figs. 20A and 20B of Hagiwara, further comprising a linear polarizer 41 (paragraph 206).
Re Claim 9: The optical device according to claim 1, as shown in Fig. 20A of Hagiwara, further comprising alignment films 31 and 34 present on the surfaces of the first and second base films 29 and 30 (paragraph 0207).
Re claim 10: The optical device according to claim 9:
As shown in Fig. 20A of Hagiwara, the liquid crystal 62 are aligned in the horizontal direction in OFF state (paragraph 209). Accordingly, it is obvious that an angle formed by orientation directions of the alignment films on the first and second base films is about 0 degree, which is in a range of -10 degrees to 10 degrees or in a range of 80 degrees to 90 degrees.
Re claim 11: The optical device according to claim 1:
Dubrenat does not disclose a linear polarizer disposed on at least one side of the optical film and alignment films present on the surfaces of the first and second base films toward the light modulation layer, wherein an angle formed by an orientation direction of the alignment film formed on the base films close to the linear polarizer among the first and second base films and a light absorption axis of the linear polarizer is in a range of 80 degrees to 90 degrees.
As shown in Figs. 20A and 20B, Hagiwara discloses an optical film 22 (light modulation cell) comprising alignment films 31 and 34 formed on the surfaces of the first and second base films 29 and 30 toward the light modulation layer 49, and a linear polarizer 41 disposed on at least one side of the optical film (on base film 29), wherein and an angle formed by an orientation direction of the alignment film 31 (horizontal direction) formed on the base film 29 close to the linear polarizer 41 among the first and second base films and a light absorption axis A of the linear polarizer 41 is 90 degrees, which is in a range of 80 degrees to 90 degrees, in an off state or light shielding state (paragraphs 206, 207 and 209).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to dispose a linear polarizer on at least one side of the optical film, wherein an angle formed by an orientation direction of the alignment film formed on the base films close to the linear polarizer among the first and second base films and a light absorption axis of the linear polarizer is in a range of 80 degrees to 90 degrees in order to realize a light shielding state in an off state.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrenat et al. (Dubrenat, US 2014/0376075) in view of Niiyama et al. (Niiyama, US 2006/0291030).
Re Claim 12: The optical device according to claim 1:
Dubrenat does not disclose the optical device comprises two outer substrates disposed to face each other, wherein the optical film is present between the outer substrates.
As shown in Fig. 4, Niiyama discloses an optical device comprising two outer substrates 1 and 2 disposed to face each other, wherein the optical film 3 is present between the outer substrates 1 and 2.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ two outer substrates disposed to face each other, wherein the optical film is present between the outer substrates, in order to function as a casing to protect the optical film (paragraph 41).
Re Claim 13: The optical device according to claim 12, wherein an entire surface of the optical film is encapsulated with an encapsulant 8 (transparent solid layer) between the two outer substrates 1 and 2 as shown in Fig. 4 (paragraph 54).
Re Claim 14: Niiyama discloses that the optical device can be used for automobile windows (paragraph 132). Accordingly, it is obvious that an automobile comprises an auto body having one or more openings formed therein and the optical device of claim 1 is mounted to the openings.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        August 26, 2022